Title: To George Washington from the Ministers and Members of the Methodist Episcopal Church in Fayette County, Pennsylvania, 19 December 1792
From: Ministers and Members of the Methodist Episcopal Church in Fayette County, Pennsylvania
To: Washington, George



Pennsylvania, Fayatte County December 19. 1792
To the President and Rulers of the united states of America.

From the strongest impressions, and deepest sense of our obligations, and submission to our superior, so far as the act consistant to the law of God, and a good conscience, enacting laws to defend vertue and oppose vice.
We the Ministers and Members of the Methodist Episcopal Church residing in the western country, think it our duty to give you a true transcript of our hearts and wishs respecting the excise law, which met with such unreasonable opposition, in these parts. We are informed it has been reported to the legislators, that all the people on this side the aleghany are opposed to the excise law, which report we unanimously declare to be without foundation, and can asure you there are at least above one thousand persons in connection with us, together with a large majority of the Quakers, who not only never consented to the opposition

that law met with, but earnestly wish it may be received immediately and without reluctance, and shall esteem it our duty to encourage Men to comply with it throughout our several spheres of action. Signed in behalf of our community

Thornton Fleming
Valentine Cooke
William McLenahan

